Case 7:19-cv-06970-CS Document 65 Filed 08/06/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

nomen tee em emer ene nee ene eneneneeenenenee x

In the matter of an infant

Under the age of 16

SERGI HERNANDEZ GRANO, Case No. 19 cv 6970 (CS)
Petitioner,

-against- ORDER

KATHERINE PATRICIA MARTIN,
Respondent.

wee ee eee ne nen ne nee ne ene eee x

It is hereby ORDERED that:

L. Respondent, Katherine Patricia Martin, born May 2 (“Respondent”), must return.

the parties’ Child, @ 1 born July 1B (“the Child”) to Spain by leaving

New York with him on a direct, non-stop, Iberia Airlines, Flight #[B 6252, scheduled to de-
part New York’s John F. Kennedy International Airport on August 12, 2020, at 8:30 P.M., and
to arrive at the Adolfo Suarez Barajas airport in Madrid, Spain on August 13, 2020 at 9:55
a.m. From Madrid Respondent and the Child will take a connecting flight to Barcelona, Spain
(flight IB 1130) scheduled to arrive in Barcelona on August 13, 2020 at 12:50 p.m. A copy of
the Respondent and Child’s flight reservation is annexed as Exhibit A.

2, In advance of the Child’s departure for Spain the Clerk of Court is directed to transfer
possession of the Child’s United States passport and any other travel documents currently de-
posited with the Clerk’s office, to the United States Marshal’s Service (USMS) which shall
safeguard them and act in accordance with this order.

3. Respondent shall confirm the flight arrangements discussed above for herself and the

Child to Petitioner’s counsel and the USMS at least 72 hours before the scheduled departure

 
Case 7:19-cv-06970-CS Document 65 Filed 08/06/20 Page 2 of 4

from New York. Should the airline change or cancel the flight schedule described above, Re-
spondent shall notify the USMS and Petitioner's counsel immediately, and will coordinate
with them and the Court, and make arrangements to take the next available and practicable
Iberia direct flight to Spain from any New York area airport. (including Newark)

4. The USMS is directed to meet Respondent and the Child at the security area in the airport
in New York at least two hours before the scheduled flight. The USMS is further directed to
accompany Ms. Martin and the Child through airport security and to the departure gate for the
scheduled flight. The USMS is to deliver the Child’s passport and travel documents to Re-
spondent as she boards the plane, and are to remain at the gate until they have observed that
the flight has departed for Spain with Respondent and the Child aboard.

5, Respondent will give the Child’s passport and travel documents to Petitioner’s designee
upon arrival at the airport in Barcelona.

6, The Spanish Consulate in New York and other agencies of the Spanish government are
respectfully requested to facilitate the travel described herein.

Dated: White Plains, New York
August 6, 2020

SO ORDERED.

(Why Aedek

HON. CATHY SEIBEL
U.S.DJ.

 
Case 7:19-cv-06970-CS

AGENCIA DE VIAJES TURINTER

Document 65 Filed 08/06/20 Page 3 of 4
CODIGO DE RES.: SEOY3F

CALLE LEOPOLDO NAVARRO ;4 FECHA: 04 AGOSTO 2020

SANTO DOMINGO DO

DOMINICAN REPUBLIC H DERM Nino)

TELEFONO: 809 686-4020 MARTIN / KATHERINE

FAX: @09 688-5585

E-MAIL: BOLETOS@TURINTER .COM

VUELO IB 6252 - IBERIA MIE 12 AGOSTO 2020
OPERADO POR: IBERIA, IB

SALIDA: NEW YORK, WY (JOHN F KENNEDY INTL}, TERMINAL 7 12 AGO 98:30P

LLEGADA: MADRID, ES (ADOLFO SUAREZ BARAJAS), TERMINAL 48 - 13 AGO 09:55A

SIN PARADAS

SIN PARADAS

4s
LOCALEZADOR AFROLINEA: IB/HPFM7
RESERVA CONFIRMADA, ECONOMICA (H}

CENA/DESAYUNO

DURACION: 07:25

COMIDA:

NEW YORK, NY A MADRID

BQUIPO: AIRBUS INDUSTRIE A330

IB 1130 - IBERIA JUE 13 AGOSTO 2020

GPERADO POR: IBERIA, IB

MADRID, ES ({ADOLFO SUAREZ BARAJAS), TERMINAL 4 - 13 AGO 11:30A

T4

BARCELONA, ES (AIRPORT), TERMINAL 1
LOCALIZADOR AEROLINEA: IB/HPEM7
RESERVA CONFIRMADA, ECONOMICA (H)

13 AGO 12:50P

DURACION: 01:20

COMIDA: COMIDA Y BEBIDA DE PAGO
MADRID A BARCELONA

EQUIPO: AIRBUS A320

EL CALCULO MEDTO DE EMISIONES DE COQ2 DURANTE EL VUELO ES 381.66 KG/PERSONA

FUENTE:

ICAO CALCULADORA DE EMISIONES DE CARBONO

http://www. icao.int/environmental-protection/CarbonOffset/Pages/default. aspx

HTTPS: //BAGS, AMADEUS .COM7R=SEOY 3F&N=H
HTTPS: //BAGS. AMADEUS.COM?R=SEOY3F4N=MARTIN

INFORMACION GENERAL

REKKKEKERERKEK KE KEREKEKESTTMADO CLIENTE * Fk RAR AKER RR RA AKER EEE
* SOMOS MIEMBROS DE MILLAS DEL BANCO POPULAR DOMINICANO *
* VERIFICAR QUE TODOS LOS DATOS ESTEN CORRECTAMENTE *
*PRESENTARSE EN EL AEROPUERTO 3 HORAS ANTES DE LA SALIDA*
* EN CASO DE EMERGENCIA SE PUBDE COMUNICAR CON *

* RAFAEL (829) 760-6826 0 JACQUELINE (829) 760-6825 *

* TARIFA AEFREA Y CARGO POR SERVICIO NO REEMBOLSABLES *
* GRACIAS POR PREFERIR NUESTROS SERVICIOS *

* TURINTER L,ALIANXA LES DESEA UN FELIZ VIAJE *
ERRKKEKEEREEEEEKEKE BNCH1L-01-09609-8 FERRER RARER EKER EHH ERE

VERIFIQUE SU VIAJE ONLINE

K HERE MARTI

KATHERINE

 
Case 7:19-cv-06970-CS Document 65 Filed 08/06/20 Page 4 of 4

Aviso de proteccién de datos: sus datos personales se procesardn de acuerdo
con la politica de privacidad del proveedor correspondiente Ye si su reserva
se realiza a través de un proveedor del sistema de redervas { *igps"), con su
politica de privacidad. Estas politicas se pueden consultar en o desde el
operador o GDS directamente. Debe leer esta documentacién, que se aplica a su
reserva y describe, por ejemplo, cémo se recopilan, almacenan, usan, publican
y transfieren sus datos personales. {También aplicable para itinerarios que
incluyen miltiples aerolineas}

 
